Dismissed and Memorandum Opinion filed July 29, 2004








Dismissed and Memorandum Opinion filed July 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00585-CR
____________
 
CHARLES LEE GRABLE,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County, Texas
Trial Court Cause No. 764,539
 

 
M E M O R A N D U M   O P I N I O N




Appellant=s appeal from his conviction was dismissed on May 16, 2003,
in cause number 14-02-335-CR, because the notice of appeal was not timely
filed.  On September 25, 2003, this Court
dismissed an appeal from the trial court=s refusal to rule on appellant=s APetition for Nunc Pro Tunc Judgment,@ holding that the appeal did not fall
within the exceptions to the general rule that appeal may be taken only from a
final judgment of conviction.  Appellant
filed three more appeals from the same trial court cause,  two of which challenged the trial court=s refusal to rule on appellant=s APetition for Nunc Pro Tunc Judgment,@ and one that challenged the trial
court=s denial of appellant=s motion to recuse.  These appeals were dismissed for want of
jurisdiction on January 29, 2004. 
Appellant subsequently filed two more appeals from the same trial court
cause, one from the denial of a motion to recuse and one from the denial of a
petition for a court of inquiry, which were dismissed by opinion dated May 20,
2004.  Now, appellant has filed another
appeal in the same trial court cause from the trial court=s May 26, 2004, denial of a request
for nunc pro tunc judgment.
Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161
(Tex.App.‑‑Fort Worth 1996, no pet.).  The exceptions include:  (1) certain appeals while on deferred
adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625
(Tex.Crim.App.1997); (2) appeals from the denial of a motion to reduce bond,
TEX.R.APP. P. 31.1; McKown, 915 S.W.2d at 161;  and (3) certain appeals from the denial of
habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex.App.‑‑Dallas
1998, no pet.);  McKown, 915
S.W.2d at 161.
Because appellant=s appeal does not fall within the
exceptions to the general rule that appeal may be taken only from a final
judgment of conviction, we have no jurisdiction.  Appellant has had ample notice, by our previous
opinions, that we have no jurisdiction to review this type of ruling in a
criminal case. 
            Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 29, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).